Citation Nr: 1428879	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was the subject of Board remands dated in March 2013 and December 2013. 

The Veteran indicated he desired a Board hearing in a VA Form 9 received in July 2010.  However, in September 2012 the Veteran indicated he no longer desired a Board hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have asbestosis.

2.  The preponderance of the evidence shows that the Veteran has chronic obstructive pulmonary disease (COPD) and emphysema that are caused by his extensive history of smoking tobacco products and are not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder are not met.  38 U.S.C.A. §§ 1103(a), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

An April 2013 VCAA notice letter explained the evidence necessary to substantiate a claim for service connection and requested the Veteran to elaborate upon his descriptions of in-service asbestos exposure.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, although the letter was not provided prior to the initial adjudication of the Veterans claim, the claim has been readjudicated thereafter, so that any defect in timing of the notice letter is no more than harmless, non-prejudicial error.  Id.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

In this matter a March 2014 VA examiner provided his opinion that the Veteran did not have asbestosis, but rather emphysema and chronic obstructive pulmonary disease (COPD) related to an extensive history of smoking tobacco products.  The examiner reviewed the claims file, conducted an examination of the Veteran, and when considered in conjunction with the other evidence of record, contained an adequate supporting rationale.  See Monzingo, 26 Vet. App. at 105.  Moreover, an extensive pulmonary work-up by the Veteran's VA treatment providers in March 2014, strongly corroborated the VA examiner's opinion and provides additional support.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Further, the Board finds that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The March 2013 remand directed the RO to send the Veteran a VCAA notice letter, obtain service personnel records, request relevant medical records from the Veteran, and readjudicate the claim.  A letter was sent in April 2013, service personnel records were obtained in July 2013, and records were requested from the Veteran in the April 2013 letter.  The claim was readjudicated in an August 2013supplemental statement of the case.  The December 2013 remand directed the RO to obtain recent VA records and obtain an examination and etiological opinion.  VA records were associated with the claims file in January 2014 and an adequate VA examination was obtained in March 2014.  Accordingly, the Board may proceed to adjudicate this claim.

Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103(a).

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  Tobacco products are defined as cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 C.F.R. § 3.300(a).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

At the Veteran's March 1962 service entrance examination, clinical evaluation of the Veteran's lungs and chest was normal.  A July 1962 in-service clinical record consultation sheet indicates that the Veteran was referred for evaluation of a chest condition.  A cough for the past four to five years was documented, and the Veteran was noted to smoke approximately one package of cigarettes per day.  A July 20, 1962, X-ray showed a soft infiltrate in the left base, thought to represent acute pneumonitis.  Subsequent films on July 26, 1962, including AP, lateral and oblique views, showed marked clearing of the pneumonic process previously noted.  After history, physical examination, and review of X-rays of the chest taken on July 20, 1962, and July 26, 1962, the consulting physician's diagnosis was viral pneumonitis, subsiding, incurred in the line of duty.  At the Veteran's April 1964 service discharge examination, clinical evaluation of the Veteran's lungs and chest was normal.  In a signed statement dated in June 1964, the Veteran indicated that there had been no changes since his last examination in April 1964.

At an August 1964 VA general medical examination, there was no cough or expectoration.  The lung sounds were clear.  There were no rales present.  Palpation and percussion were normal.

The Veteran's complete official military personnel file and service treatment records contain no description or finding of in-service exposure to asbestos.

A report of an extensive work-up in August 1997 by a private physician, Dr. JVS, provided a diagnosis of asbestosis.  Dr. JVS addressed a history of post-service exposure to asbestos in the 1970s, while the Veteran was working for Firestone from 1965 or 1966 to 1982, where the pipes were wrapped in asbestos and the Veteran remained working while the pipes were removed.  Dr. JVS noted that a chest x-ray revealed increased markings at both bases consistent with pulmonary fibrosis, and in addition, there was pleural plaquing seen along both lateral chest walls.  The physician noted that pulmonary function studies showed a mild obstructive defect.  The physician thus asserted that based upon the Veteran's history of exposure and chest x-ray finding, he felt that the Veteran had asbestosis.  Dr. JVS also noted that the Veteran was a cigarette smoker for approximately 25 years, and had quit smoking 10 years ago.  It was noted that he had smoked 1 to 1 1/2 packs per day before he quit.  He was noted to have shortness of breath on exertion and to have trouble keeping up with his contemporaries.

In an April 2008 treatment record, Dr. MF reviewed the April 2008 private pulmonary function tests.  Dr. MF diagnosed moderate obstructive ventillary defect with air trapping and decreased diffusion capacity, consistent with the diagnosis of moderate emphysema.  

In a written statement received in May 2008, the Veteran asserted that the first time he was exposed to asbestos was in July of 1962 during basic training on field detail, keeping the furnace going through the night for hot water for the barracks.  He asserted that the furnace pipes were insulated with asbestos.  He wrote that the second time was in Fort Polk, Louisiana, and the third time was in the Fort Chaffee, Arkansas motor pool.

In an October 2009 letter, a VA physician, JDC, opined that it was highly probable that the Veteran's asbestosis was due to exposure to asbestos during military service.  He wrote that the Veteran was followed by a pulmonary doctor who had diagnosed asbestosis.  He noted that the Veteran's x-rays showed pleural thickening consistent with chronic asbestos exposure and that the Veteran related to him that the Veteran was exposed while serving in the military.  

A March 2014 VA examiner noted that the Veteran had been diagnosed with asthma in 2008, with COPD in 2008, and with asbestosis in 1997.  He conducted a review of the claims file and examined the Veteran.  The Veteran reported that he was in the US Army from 1962 to 1964 and was a radio operator and a jeep driver.  He said his military occupational specialty was as a supply clerk.  He asserted this primary exposure to asbestos was that each barracks had a boiler room with chunks of asbestos around the hot water pipes and around boiler hot water lines.  The Veteran also reported handling asbestos blankets near missile launches in Ft. Chaffee, Arkansas.  He said that he worked at Firestone 17 years after service and says that he had exposure to asbestos in that job.  He said that when he was in the service he was short of breath and that 15 to 20 years ago his breathing condition began to get worse.  He said that he was seen by a pulmonary doctor in Newport News and diagnosed with asbestosis in approximately 1985.  He was treated with inhalers since that time.  He smoked a couple of packs per day from 1962 until 1990.  

The VA examiner noted the July 26, 1962, STR indicating viral pneumonitis and the August 1997 diagnosis of asbestosis by Dr. JVS.  The examiner noted that the Veteran had been examined by multiple pulmonary doctors over the past 10 years and that the diagnoses made included obstructive sleep apnea, COPD, asthma, and bronchitis.  The examiner stated that a March 2013 chest X-ray showed no consolidation, effusion or pneumothorax.  The heart and mediastinal contours were stable in appearance with the heart at the upper limits of normal size.  There was no acute osseous abnormality.  The impression was no cardiopulmonary disease.  The examiner also reviewed the results of the April 2008 pulmonary function testing and a December 2000 echocardiogram that was negative for cardiac ischemia, with poor exercise tolerance.  The examiner then concluded that the Veteran's claimed lung condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  After extensive review of the claims file and examination of the Veteran, he diagnosed emphysema and COPD and found that the Veteran did not have asbestosis.  He found that each of the Veteran's lung conditions were secondary to a long history of tobacco use and were not secondary to military duty or any exposure during military duty.

At a VA pulmonary clinic in March 2014 the Veteran expressed a concern that he might have asbestosis.  He was provided an extensive pulmonary work-up to determine if he has asbestosis.  The Veteran provided a history of having been in the Army from 1962 to 1964, and related that he may have been exposed to asbestos then.  He also reported that he worked at Firestone after the service for 17 years and was exposed to asbestos.  The treating physician noted that in regards to his dyspnea on exertion, the Veteran did not have dyspnea at baseline, had been worsening over the past several years and can now only walk 25-30 yards without having to stop activities and catch his breath.  He denied acute change in his dyspnea on exertion. It was noted that the Veteran uses duonebs 3 times per day, with no increase in frequency of use.  He related that he cannot lie flat without feeling shortness of breath, especially when he does not have his CPAP machine fitted correctly.  He related that he has chronic cough at baseline, and denied productive cough, fevers, chills, chest pain, worsening lower extremity edema, palpitations, and abdominal pain.  He related that he wheezes at baseline, worse with cold weather.  He denied reflux symptoms.  He described seasonal allergies, which were controlled.  

The Veteran underwent pulmonary function testing and a chest CT scan.  He was noted to have previously smoked for 30 plus years, two packs per day, and having quit in the 1980s or 1990s.  He was noted to have worked at Firestone Tires for 17 years and to have experienced asbestos exposure there.  It was noted that asbestosis was diagnosed in 1997.  By history it was indicated that he worked in the Army from 1962 to 1964 in barracks, and that he was exposed to asbestos.  On examination he had wheezing bilaterally, with no Velcro crackles.  On CT scan there was an 8 mm left upper lung nodule and a 4 mm right upper lung nodule.  There was no evidence of fibrosis or pleural thickening.  On chest x-ray there were no pleural plaques.  There were increased bibasilar interstitial markings although it was indicated that these may be attributed to soft tissue.  No calcifications were appreciated.  The heart was not enlarged.    

The consulting and treating VA physicians noted the Veteran's exposure to asbestos 20 to 30 years ago.  They stated that an asbestosis diagnosis requires a restrictive picture on pulmonary function tests, Velcro crackles on examination, and fibrosis/scarring on imaging. They determined that there was no radiographic evidence of asbestosis on chest CT scan.  The conclusion was that there was no asbestosis.  The Veteran was to continue treatment and medications for COPD and emphysema and to continue using a CPAP machine for obstructive sleep apnea.  The findings were undersigned by a VA Internal Medicine physician and a VA medical Chief, Pulmonary/Critical Care Section.

Additional VA treatment notes state that in March 2014, the medical record and radiographs were reviewed, the Veteran was interviewed and examined and the case was discussed.  The Chief, Pulmonary/Critical Care Section, concurred with the assessment and recommendations.  The Veteran was noted to have a history of asthma/COPD and a greater than 60 pack-year smoking history with complaints of dyspnea on exertion and orthopnea.  It was found that the Veteran's functional status was limited by body habitus, arthritis, left ventricular dysfunction and deconditioning.  The Veteran had reported that he was exposed to asbestos in the 1960s during work tours, keeping the fire going in firebox heaters in barracks and cleaning out older barracks.  It was noted that the Veteran had worked for Firestone and had possible asbestos exposure there as well.  The Veteran related that he was told he suffered from asbestosis when he was examined by a physician when Firestone the plant closed down.

The Veteran denied pleuritic pain, hemoptysis, or weight loss.  On examination he had expiration wheezing, with moderate airflow.  There were no inspiration crackles appreciated.  Spirometry results were described as looking obstructive, with effort described as poor.  High resolution CT scan showed no increase in interstitial markings, pleural thickening, effusions, or fibrosis.  Bi-apical subcentimeter nodules were seen.  March 2014 x-rays were found to show a normal size heart and no pneumonia or edema.  There was indicated to be no pleural effusion or pneumothorax.  The impression was no pneumonia or pulmonary edema.  The treating and reviewing physicians opined that the examination and radiographs were not consistent with asbestosis.  Follow-up care in six months was recommended.  The results were electronically signed by the Chief Pulmonary/Critical Care Section, and a VA attending physician.

The Board affords the March 2014 VA examination report and the March 2014 work-up for asbestosis significant probative weight of the medical opinions contained in the medical treatment and examination records in the claims file.  The VA examiner had the benefit of review of the claims file, to include the Veteran's service treatment records and a review of the 1997 asbestosis diagnosis, and a long-term view of the Veteran's symptoms from time of service until March 2014.  Although the VA examiner did not explain the diagnosis as fully as he might have, the criteria for a finding of asbestosis were very specifically indicated by the VA treating physicians in March 2014.  Those physicians noted that such criteria included Velcro crackles, restrictive pulmonary function tests, and scarring and fibrosis of the lungs shown on imaging.  The physicians found that pulmonary and imaging tests were not consistent with a finding of asbestosis based on these criteria.  The reports when viewed together are sufficient to establish by the preponderance of the medical evidence that the Veteran does not have asbestosis, and that what he does have is emphysema and COPD that are related to the Veteran's extensive history of use of tobacco products.

The earlier diagnoses of asbestoses are outweighed by the March 2014 VA examining and treating physicians' findings, as the testing and examination conducted by the March 2014 VA physicians was more extensive, the VA physicians had a more extensive period of time from which to draw a conclusion and access to more extensive medical records, and the VA physicians explained their findings in a manner that indicated the specific medical reasons that the criteria for a diagnosis of asbestosis were not met.  The Board accords these diagnoses little or no weight.

The probative value of the October 2009 opinion letter from VA physician JDC, that the Veteran has asbestosis related to exposure to asbestos during active service, is entirely undermined by the March 2014 VA examining and treating physicians' findings that the Veteran does not meet the medical criteria for a diagnosis of asbestosis.  The Board accords this opinion no weight.

In light of the above, the Board finds that the preponderance of the evidence shows that each of the Veteran's currently diagnosed lung disorders are related to the Veteran's history of use of tobacco products.  It is noted in the service treatment records that the Veteran smoked during active service; however, as noted, 38 U.S.C. § 1103(a) and 38 C.F.R. § 3.300 prohibit service connection of a disability or death on the basis that it resulted from injury or disease attributable to the use of tobacco products by a veteran during service.

Because the preponderance of the evidence shows that the Veteran's current lung disorder is not asbestosis but rather consists of other non-asbestosis lung disorders which are a direct result of the Veteran's history of use of tobacco products, the benefit of the doubt rule is not for application in resolution of this appeal, and entitlement to service connection for a lung disorder is not warranted. 


ORDER

Entitlement to service connection for a lung disorder is denied.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


